Case 1:20-cr-00052-DLC Document 165 Filed 03/04/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee a ee ee a ee x
UNITED STATES OF AMERICA : 20cr52-11 (DLC)
“VO : ORDER
TASHA BURNETT,
Defendant. USDC SDNY
: DOCUMENT
Woo cnn nn nnn nnn nan X ELECTRONICALLY FILED

 

 

 

 

 

DOC #:
DENISE COTE, District Judge: DATE FILED:. SPIES

A Sentencing previously scheduled for 3:00 PM is now

 

scheduled to occur on March 11, 2021 at 11:00 AM. The defendant
is incarcerated. Due to the COVID-19 pandemic, the defendant
may have the option of appearing in court or through a
videoconference. If, due to the increase in demand for
videoconference proceedings, a videoconference is not available
it may be possible to arrange for a telephone conference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on March 8, 2021:

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
Case 1:20-cr-00052-DLC Document 165 Filed 03/04/21 Page 2 of 4

If the defendant consents to either option, please complete
and submit the written consent form attached to this Order if it
is feasible to do so.

Dated: New York, New York
March 4, 2021

DENISE COTE
United States District Judge

 
Case 1:20-cr-00052-DLC Document 165 Filed 03/04/21 Page 3 of 4

April 8, 2020 P.M.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA
WAIVER GF RIGHT TO BE PRESENT
vw AT CRIMINAL PROCEEDING
, -CR-
Defendant. (i)
x

Sentence

Date:

1 understand that | have a right to appear before a judge in a courtroom in the Southern District
of New York at the time of my sentence and to speak directly in that courtroom to the judge who
will sentence me. | am also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse. | do not wish
to wait until the end of this emergency to be sentenced. | have discussed these issues with my
attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
courtroom with my attorney and the judge who will impose that sentence. By signing this
document, | wish to advise the court that | willingly give up my right to appear in a courtroom in
the Southern District of New York for my sentencing proceeding as well as my right to have my
attorney next to me at the time of sentencing on the following conditions. | want my attorney to
be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
i also want the ability to speak privately with my attorney at any time during the proceeding if |
wish to do so.

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

Date:

 

 

Print Name Signature of Defense Counsel

 
Case 1:20-cr-00052-DLC Document 165 Filed 03/04/21 Page 4 of 4

Addendum for a defendant who requires services of an interpreter:

i used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

 

 

Date:

Signature of Defense Counsel
Accepted:

Signature of Judge

Date:

 
